                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

UNITED STATES of AMERICA, ex rel.
JENNIFER BUTH, et al.,

                   Plaintiffs,

       v.                                             Case No. 2:18-cv-00840-JPS

WALMART INC.,                                         Honorable J.P. Stadtmueller

                   Defendant.


              WALMART INC.’S MOTION TO DISMISS REALTOR’S
                        FIRST AMENDED COMPLAINT
______________________________________________________________________________


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       Defendant Walmart Inc. (“Walmart”), by and through its attorneys, respectfully moves

the Court, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss Plaintiff Realtor Jennifer Buth’s First

Amended Complaint (ECF No. 17) in its entirety. The grounds for Walmart’s motion are more

fully set forth in Walmart’s Memorandum of Law in Support of Its Motion to Dismiss Realtor’s

First Amended Complaint and supporting documents filed herewith.
                                            Respectfully submitted,

                                            WALMART INC.



                                            By: s/ James N. Law
                                                By Its Attorneys

Eric W. Sitarchuk (PA Bar No. 39082)
eric.sitarchuk@morganlewis.com
Ryan P. McCarthy (PA Bar No. 206961)
ryan.mccarthy@morganlewis.com
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103-2921
Telephone:     +1.215.963.5000
Facsimile:     +1.215.963.5001
                   – and –
Howard J. Young (DC Bar No. 443359)
howard.young@morganlewis.com
Amanda B. Robinson (DC Bar No. 1017689)
amanda.robinson@morganlewis.com
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Ave., NW
Washington, D.C. 20004-2541
Telephone:   +1.202.739.3000
Facsimile:   +1.202.739.3001
                   – and –
Mark A. Cameli (WI Bar No. 1012040)
mcameli@reinhartlaw.com
Bryan K. Nowicki (WI Bar No. 1029857)
bnowicki@reinhartlaw.com
James N. Law (WI Bar No. 1088047)
jlaw@reinhartlaw.com
REINHART BOERNER VAN DEUREN S.C.
1000 North Water Street, Suite 1700
Milwaukee, WI 53202
Telephone: 414-298-1000
Facsimile: 414-298-8097


Dated: April 12, 2019




                                          -2-
